Name: Council Regulation (EEC) No 2228/88 of 19 July 1988 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 197 / 28 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2228 / 88 of 19 July 1988 fixing the monthly price increases for cereals , wheat and rye flour and wheat groats and meal for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , as regards the threshold prices for maize and sorghum , the monthly increases are , moreover , determined in accordance with the last subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2727 / 75 ,Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals 0 ), as last amended by Regulation (EEC) No 2221 / 88 (2 ), and in particular Article 6 (2 ) thereof, Article 1 For the 1988 / 89 marketing year , the monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price of the products referred to in Article 1 ( a), ( b ) and (c) of Regulation (EEC) No 2727/ 75 shall be as set out in this Regulation . Having regard to the proposal from the Commission ( 3 ), Whereas , when the number and amount of the monthly increases are fixed , account should be taken of the storage costs and financing charges for storing cereals in the Community ; whereas experience has shown that the level of the monthly increases for cereals can encourage operators to hold on to cereals ; whereas , so that stocks can be disposed of more smoothly, these increases should be reduced somewhat ; Article 2 The monthly increases to be applied to the target price , threshold price , intervention price and to the buying-in price for common wheat , rye , barley, maize , sorghum and durum wheat , operative for the first month of the marketing year , shall be as follows : (ECU/tonne) Period Monthly increases in respect of the intervention price and the buying-in price Monthly increases in respect of the target and threshold prices Common wheat , rye , barley , maize and sorghum Durum wheat Common wheat , rye , barley , maize and sorghum Durum wheat July 1988    August 1988   1,50 2,03 September 1988   3,00 4,06 October 1988   4,50 6,09 November 1988 1,50 2,03 6,00 8,12 December 1988 3,00 4,06 7,50 10,15 January 1989 4,50 6,09 9,00 12,18 February 1989 6,00 8,12 10,50 14,21 March 1989 7,50 10,15 12,00 16,24 April 1989 9,00 12,18 13,50 18,27 May 1989 10,50 14,21 15,00 20,30 June 1989   15,00 20,30 H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 10 . 26 . 7 . 88 Official Journal of the European Communities No L 197 /29 (ECU/tonne)In the case of maize and sorghum, the monthly increases for July , August and September shall not apply to the threshold price . Article 3 The monthly increases to be applied to the threshold price for meslin and oats , operative for the first month of the marketing year , shall be the same as those applicable to common wheat . Article 4 Themonthly increases to be applied to the threshold price for wheat flour , meslin flour and rye flour and to the threshold price for groats and meal of common and of durum wheat , operative for the first month of the marketing year, shall be as follows : Period Wheat flour , meslin flour and rye flour , groats and meal of common wheat Groats and meal of durum wheat July 1988  August 1988 2,27 3,21 September 1988 4,54 6,42 October 1988 6,81 9,63 November 1988 9,08 12,84 December 1988 11,35 16,05 January 1989 13,62 19,26 February 1989 15,89 22,47 March 1989 18,16 25,68 April 1989 20,43 28,89 May 1989 22,70 32,10 June 1989 22,70 32,10 Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS